Citation Nr: 1048462	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision. 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and is 
presumed to have been exposed to herbicides during such service.

2.  The Veteran has not been diagnosed with diabetes mellitus. 

3.  The Veteran's PTSD has been described as mild to moderate and 
is productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to various symptoms.  


CONCLUSION OF LAW

1.  Criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2010).

2.  Criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

In this case, the Veteran is seeking service connection for 
diabetes mellitus, which he believes was caused by herbicide 
exposure during his service.  

Service connection may be granted on a presumptive basis for 
certain diseases, such as diabetes mellitus, that are associated 
with exposure to certain herbicide agents, even though there is 
no record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a Veteran who had 
active military, naval, or air service for at least 90 days, 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The record reflects that the Veteran had a distinguished tour as 
a combat soldier in Vietnam and has received the Vietnam Service 
Medal, the Purple Heart, the Combat Infantry Badge, and a Bronze 
Star Medal for Valor.  Additionally, the record contains a copy 
of the citation that accompanied the award of the Bronze Star, 
which documents the courage the Veteran displayed rescuing 
wounded unit members during a particularly intense enemy 
encounter in Vietnam.  As such, the evidence unmistakably 
establishes that the Veteran served in Vietnam.  The issue then 
becomes whether the Veteran has diabetes mellitus. 

It is noted that a number of the Veteran's VA treatment records 
list diabetes mellitus as one of his conditions, but it is 
unclear where these diagnoses actually came from.  The Veteran 
has also been screened for diabetic retinopathy, but this record 
also did not provide a clinical diagnosis of diabetes mellitus, 
nor did it indicate when diabetes mellitus was ever clinically 
diagnosed. 

At the Veteran's hearing before the RO in August 2009, he was 
asked whether he had actually been diagnosed to have diabetes 
mellitus and it was explained to him that the lack of a verified 
diagnosis was the reason his claim had been denied.  The Veteran 
responded that his doctor had checked for it but had told him 
that he did not have it.

Nevertheless, out of an abundance of caution and in an effort to 
assist the Veteran, a VA examination was provided in September 
2009 to assess whether the Veteran met the criteria for a 
diagnosis of diabetes mellitus.  After a complete examination and 
review of the claims file, the examiner concluded that the 
Veteran's findings were not consistent with a diagnosis of 
diabetes mellitus.  The examiner explained that a diagnosis would 
require a casual plasma glucose of 200 with symptoms of polyuria, 
polydipsia and unexplained weight loss.  Additionally, the 
examiner indicated that this should be reproduced on repeating 
the labs.  The examiner noted that there was no documentation of 
this or of a fasting blood sugar of 126 or a two hour 
postprandial blood sugar of 200.  As such, the examiner concluded 
that the Veteran's findings were consistent with an impaired 
glucose tolerance and not with diabetes mellitus.  The examiner 
also noted that the Veteran does not restrict his activities of 
daily living.

The Board finds that the Veteran has not been diagnosed with 
diabetes mellitus based on clinical evaluation; and, in the 
absence of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Veteran's claim of entitlement to service 
connection for diabetes mellitus is denied.
 


II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.
 
The Veteran is currently rated at 30 percent for PTSD under 
38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, a 30 percent rating is assigned when PTSD causes 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.
	
A 50 percent rating is assigned when PTSD causes occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including maintenance 
of minimal hygiene); disorientation to time or place; or, memory 
loss for names of close relatives, occupation, or own name.  Id.

It is noted that in assessing the impairment caused by a 
psychiatric disability, such as PTSD, a doctor may assign a 
Global Assessment and Functioning Score (GAF).  

A rating between 41 and 50 is assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).

A rating between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and mild 
insomnia); or some difficulty in social, occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The evidence of record consists of VA treatment records, two VA 
examination reports, and the Veteran's testimony at a hearing 
before the RO.

The Veteran contends that his PTSD is more severe than it is 
currently rated.  During the course of the Veteran's appeal his 
PTSD symptomatology has been classified as mild to moderate in 
severity.

In February 2007, the Veteran underwent an initial psychiatric 
assessment at VA.  The Veteran was noted to have nightmares 2-3 
times per week, but otherwise his sleep was good.  It was noted 
that the Veteran had a good appetite and work was going well.  
The Veteran denied experiencing any panic attacks.  

The Veteran was provided with a VA examination in March 2007 at 
which he reported experiencing nightmares several times per week.  
The Veteran was noted to continue to have exaggerated startle 
response, he avoided crowds, and he was hypervigilant.  The 
Veteran denied ever being married, indicating that he preferred 
to be alone.  The examiner assessed the Veteran's symptoms as 
moderate in severity, although the examiner indicated that the 
Veteran's isolative behavior was more severe.  However, it was 
noted that the Veteran did have a girlfriend who he would see 1-3 
times per week.  The Veteran indicated that he lived alone with 
his dog, and his hobbies included watching television and 
occasionally fishing.  The Veteran also stated that he read the 
paper and liked to stay current.  The Veteran indicated that he 
would hang out with girlfriends in the area and may play dominoes 
with friends.  The Veteran was able to perform his activities of 
daily living unaided.  At the examination the Veteran was 
casually dressed and punctual.  He answered questions directly 
and appropriately.  His speech was normal and his eye contact was 
good.  The Veteran was clearly impacted by a discussion of 
Vietnam, but his insight was considered fair and his judgment was 
adequate.  A GAF of 55 was assigned

In September 2008 and April 2009 treatment records, the Veteran 
was assigned a GAF scores of 60, which is indicative of symptoms 
in the mildest range of moderate symptomatology.

In August 2009 the Veteran testified at a hearing before the RO, 
the Veteran reported having nightmares and he indicated that he 
was jumpy.  The Veteran indicated that his employment required 
some interaction with the public which could be difficult for him 
at times if the customers deviated from his recommendations.  The 
Veteran also reported memory difficulty.  The Veteran indicated 
that he normally kept to himself, not wanting to be around 
crowds, although he was comfortable with smaller groups.  

Following his hearing, the Veteran was provided with another VA 
examination in September 2009.  At the examination, the Veteran 
reported that his nerves were bad and he asserted that he was 
easily angered which was an issue as his job involved managing a 
wood yard and required him to deal with the public.  The examiner 
noted that the Veteran's concentration was fair, and found no 
evidence of suicidal ideation or panic attacks.  The Veteran's 
mood was described as variable and his energy was fair.  The 
examiner evaluated the severity of the Veteran's symptoms as 
mild.  With regard to social functioning, the Veteran never 
married but has had steady girl friends.  He was not close to his 
family, but he would gather with friends on the weekend.  The 
Veteran was also a member of a service club in his local 
community that helped out younger people.  He also attended 
church 3-4 times per year.  With regard to the Veteran's 
employment, the examiner found that his irritability could affect 
customer relations, but the Veteran nevertheless felt that he 
could do his job pretty well.  The examiner estimated that his 
overall impairment was mild with regard to both social and 
occupational functioning.  The examiner also noted that the 
Veteran was able to drive, shop and do chores.  He also fished 
and gardened in his spare time, and would distribute the produce 
he grew to older members of the community.  

At the examination, the Veteran's appearance was normal and he 
was well-dressed and well-groomed.  The Veteran's behavior was 
within normal limits and he was cooperative.  His speech was 
normal and eye contact was maintained.  The Veteran's mood and 
affect were within normal limits.  His thought processes were 
linear.  The Veteran's memory, insight and judgment were 
adequate.  
 
The medical evidence of record currently suggests that the 
Veteran's PTSD related symptomatology is mild and during the 
course of his appeal it has been described as at most moderate.  
The Board acknowledges the Veteran's tendency towards isolation, 
but a 30 percent rating contemplates social impairment, as well 
as occupational impairment.  While the Veteran may have some 
social and occupational impairment, the fact remains that at his 
last VA examination the examiner found this impairment to be 
mild.  The Veteran continues to date, he associates with friends 
on the weekend, he provides produce to members of his community 
and he works full time. 

At his examinations, the Veteran's speech has been normal, he has 
been well attired, and cooperative.  The Veteran has also denied 
having panic attacks.  At his most recent examination the Veteran 
had normal mood and affect.

The Board is sympathetic with the difficulty the Veteran's PTSD 
causes him, and commends him on his efforts to overcome it.  
However, the evidence of record shows the Veteran generally 
functioning satisfactorily, with only occasional decrease in work 
efficiency, the criteria for a 30 percent rating.   

Accordingly, the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD 
was granted.  He then appealed the downstream issue of the rating 
that had been assigned.  Under these circumstances, since the 
original claim was granted, there are no further notice 
requirements under the aforementioned law with regard to that 
issue.  

With regard to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, required notice was provided by 
a letter dated in March 2007, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated above, 
as well as informing him how disability ratings and effective 
dates were assigned.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.  There is also no indication that the 
Veteran has received any private treatment.  The Veteran also 
testified at a hearing before the RO and was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since the 
March 2009 VA examination.  The Board finds the above VA 
examinations to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to adjudicate his claims.
 
VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD is denied.
 
Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


